Citation Nr: 0610878	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 5, 
2001 for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an increased initial rating for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted service connection for tinnitus 
and bilateral hearing loss and assigned an effective date of 
August 7, 2002.  In an October 2003 rating decision, the RO 
determined that there was clear and unmistakable error (CUE) 
in the assignment of the effective date in the December 2002 
rating decision, and corrected the effective date for the 
grant of service connection to December 5, 2001, the date of 
the veteran's reopened claim.  The veteran argues that the 
effective date should be earlier.  

The issue of an increased rating for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  In a rating decision dated in August 1988, the RO denied 
service connection for right ear hearing loss and notified 
the veteran of that decision; he did not appeal. 

3.  New and material evidence used to reopen the veteran's 
claim for hearing loss did not include formerly missing 
service records.  

4.  There is no document in the claims file following the 
final August 1988 rating decision and earlier than a December 
5, 2001 statement from the veteran which can be construed as 
a claim for VA benefits for hearing loss.


CONCLUSION OF LAW

An effective date for the grant of service connection for 
bilateral hearing loss earlier than December 5, 2001, the 
date of receipt of the veteran's claim by VA, may not be 
assigned.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.400 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

As this appeal concerns a claim for an effective date prior 
to December 5, 2001 and not the current level of disability, 
a contemporaneous examination is not "necessary" under 38 
U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in the December 2002 rating decision, a statement 
of the case (SOC) issued in October 2003, and an August 2002 
letter to the veteran.  By the October 2003 SOC, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, the veteran was 
specifically notified prior to the rating decision which 
granted service connection that if service connection was 
granted, benefits would not be payable earlier than the date 
the claim was received.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The veteran was also advised through the SOC to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Legal Criteria and Analysis

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  For claims reopened on the submission 
of new and material evidence under 38 C.F.R. § 3.156, the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (r).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v.  
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

In this case, the veteran filed an original claim for service 
connection for right ear hearing loss in September 1987.  The 
RO requested the service medical records but was informed 
that they were missing and presumed destroyed in a fire.  A 
separation examination was on file, but there was no hearing 
loss noted on examination.  The veteran was asked to submit 
information which would facilitate a search for alternate 
records, but no response was received to the RO's request for 
additional information and service connection was denied in 
an April 1988 rating decision.  Thereafter he submitted the 
requested information; however, a search for alternate 
records was unsuccessful and service connection was again 
denied in an August 1988 rating decision.  He was notified of 
that decision and advised of his appellate rights in a letter 
dated in August 1988.  He did not appeal within one year and 
the decision became final.  38 U.S.C. § 4005(c) (1988); 38. 
C.F.R. §§ 3.104, 19.129, 19.192 (1988).

The law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) (2005).  The 
next communication from the veteran, which was received on 
December 5, 1991, was accepted as a claim to reopen his claim 
for service connection for hearing loss.  He claimed that he 
was in combat in Korea and exposed to acoustic trauma from 
firing of guns and loud explosions, as well as tank training 
in Japan.  He submitted medical evidence of hearing loss, and 
evidence linking the hearing loss to acoustic trauma in 
service.  Service connection was granted in a December 2002 
rating decision based on the veteran's combat exposure and 
through application of the rule affording the veteran the 
benefit of the doubt.  38 C.F.R. § 3.102.  The veteran 
disagreed with the effective date of the award, which was 
August 7, 2002.  Thereafter, the RO corrected the effective 
date to December 5, 2001, the date of receipt of the 
veteran's reopened claim for service connection for hearing 
loss.  The veteran continued his disagreement.  

In a November 2003 statement, the veteran argued that he 
should be paid effective when he first filed for service 
connection in 1987.  He argued that his representative did 
not tell him at the time what he should do to get service 
connection, and it was therefore not his fault that service 
connection was not granted at that time.  Further he claims 
that VA failed its duty to assist by not informing him of the 
evidence needed to substantiate his claim in 1988.  Finally, 
he argues that service connection was originally denied in 
1988 because service medical records were incomplete.  
Thereafter, service records were obtained and service 
connection was granted in December 2002 based on procurement 
of the previously lost medical records.

First, while the Board is sympathetic to the veteran's 
claims, any alleged failure to adequately represent the 
veteran on the part of the representative in 1987 and 1988 is 
not an action by VA and is therefore not subject to review by 
VA.  Second, to the extent that the veteran is alleging a 
failure of the duty to assist by VA in the August 1988 rating 
decision, the Board merely notes that failure of the duty to 
assist can not form a basis for revising a decision on the 
basis of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  

The thrust of the veteran's contention is that supplemental 
military records were used to grant the benefits sought on 
appeal and an earlier effective date is warranted on this 
basis under 38 C.F.R. § 3.156 (c) and 3.400 (q).  Under 
38 C.F.R. § 3.156 (c), which applies to new and material 
evidence, a prior decision will be reconsidered where the new 
and material evidence to reopen consists of a supplemental 
report from the service department, received before or after 
the decision becomes final.  "This contemplates official 
service department records which presumably have been 
misplaced and have now been located and forwarded to [VA]."  
38 C.F.R. § 3.156 (c).  This section, in conjunction with 
3.400 (q), therefore provides for an earlier effective date 
where missing records (whose absence was the basis for the 
earlier denial) have been subsequently found.  However, this 
is not the case here.  The basis of the grant of service 
connection in the December 2002 rating decision was not newly 
found supplemental records as alleged by the veteran's 
representative, but application of the rule affording the 
veteran the benefit of the doubt in conjunction with his 
slightly different claim that his hearing loss disability was 
the result of acoustic trauma in combat.  At the time of the 
1988 decision, he was not claiming disability as a result of 
combat, although the RO later conceded combat participation 
in the December 2002 rating decision on the basis of his 
award of two Bronze stars, a fact which was noted on his 
discharge papers, on file at the time of the earlier 
decision, and therefore not new and material evidence to 
reopen his claim.  The veteran's claim was reopened on the 
basis of medical evidence showing a diagnosis of hearing loss 
and relating this to acoustic trauma in service, accepted 
because of the veteran's status as a combat veteran under 
38 U.S.C.A. § 1154(b).  While the RO did make another request 
for the veteran's missing service medical records, they were 
still missing at the time service connection was granted in 
December 2002 and therefore could not serve as a basis for 
reopening the veteran's claim.  Therefore, the provisions of 
38 C.F.R. § 3.156 (c) and 3.400 (q) are not for application.  

The effective date for the grant of service connection for 
bilateral hearing loss is therefore the date that the claim 
was received, December 5, 2001.  38 C.F.R. § 3.400 (r) (with 
regard to reopening the prior final denial for right ear 
hearing loss); 38 C.F.R. § 3.400(b)(2) (with regard to the 
claim for bilateral hearing loss to include the new claim for 
left ear hearing loss).  The preponderance of the evidence is 
against the claim for an earlier effective date, and because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002);  
See also 38 C.F.R. § 3.102 (2005).


ORDER

An effective date earlier than December 5, 2001, for the 
grant of service connection for bilateral hearing loss is 
denied.


REMAND

In the December 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, rated 40 percent 
disabling, and granted service connection for tinnitus, rated 
10 percent disabling.  In a July 2003 statement, the veteran 
wrote that he disagreed with the decision rating his hearing 
loss at 50 percent.  The RO accepted this as a notice of 
disagreement (NOD) with the 40 percent evaluation for hearing 
loss, but did not consider this an NOD on the tinnitus 
rating.  Although the veteran specifically mentioned hearing 
loss in his NOD (rated at 40 percent), he also specifically 
disagreed with the establishment of a 50 percent rating, 
which would encompass his tinnitus (rated at 10 percent).  
Interpreting the veteran's statement in the light most 
beneficial to the veteran, and in view of recent changes in 
the law governing the evaluation of bilateral tinnitus, this 
should be considered a notice of disagreement with the 
December 2002 rating decision as to the level of disability 
assigned to his bilateral tinnitus.  As such, the RO is now 
required to send the veteran a statement of the case in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims ("the Court") has held that where 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
statement of the case as to the issue of 
an increased initial evaluation for 
bilateral tinnitus.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite procedures, including any additional duty to 
notify and assist requirements.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


